 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     JAQUICE JONES,                                     Case No. 1:20-cv-01428-AWI-EPG (PC)
12
                          Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                      FOR APPOINTMENT OF PRO BONO
               v.                                       COUNSEL, WITHOUT PREJUDICE
14
     G. HERATH-RANDENY, et al.,                         (ECF No. 51)
15
                          Defendants.
16

17

18             Jaquice Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20             On June 28, 2021, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   51). Plaintiff asks for appointment of counsel because he is unable to afford counsel; because his

22   imprisonment is greatly limiting his ability to litigate; because the issues involved in this case are

23   complex and will require significant research and investigation; because he has limited access to

24   the law library due to COVID-19; because he has limited knowledge of the law; because a trial in

25   this case will likely involve conflicting testimony and counsel would better enable him to present

26   evidence and cross examine witnesses; and because he has made repeated efforts to obtain a

27   lawyer.

28             Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
                                                         1
 1   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 2   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 3   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 4   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 5   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 6           Without a reasonable method of securing and compensating counsel, the Court will seek

 7   volunteer counsel only in the most serious and exceptional cases. In determining whether

 8   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 9   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

10   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

11           The Court will not order appointment of pro bono counsel at this time. The Court has

12   reviewed the record in this case, and at this time the Court is unable to make a determination that

13   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

14   adequately articulate his claims.

15           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

16   pro bono counsel at a later stage of the proceedings.

17           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

18   bono counsel is DENIED without prejudice.

19
     IT IS SO ORDERED.
20
21       Dated:     June 29, 2021                                 /s/
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
